—Appeal by *517the defendant from two judgments of the County Court, Nassau County (Jonas, J.), both rendered June 17, 1996, convicting her of grand larceny in the fourth degree (five counts) under Indictment No. 91115 and attempted robbery in the first degree and grand larceny in the fourth degree (four counts) under Indictment No. 93006, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record demonstrates that the defendant validly waived her right to appeal in entering her pleas of guilty. Accordingly, she has foreclosed review of her contentions on appeal (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.